DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luthier et al. (U.S. Pat. 4,997,538) in view of Mikalesen et al. (U.S. Pat. 4,824,544) and Moslehi et al. (U.S. Pat. 6,471,830).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Luthier et al. teach a sputtering device comprising a substrate, a sintered or hot-pressed target which forms a cathode and comprises an electrically conductive mixture for coating the substrate; a reaction chamber in which the target and the substrate are arranged, wherein the target is arranged spaced apart from the substrate; and a voltage source configured to generate electric field; wherein the mixture comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3C2, a nitride and/or mixtures thereof; and wherein the substrate comprises a third material which is an electrically conductive solid.  (Column 3 lines 56-68; Column 4 lines 1-19 – target is AlN and TiO2 sintered together or TiN and Al2O3 sintered together.)
	The difference between Luthier et al. and the present claims is that the use of a magnetron is not discussed (Claim 1), utilizing DC power is not discussed (Claim 1) and utilizing an anode is not discussed (Claim 1).
	Regarding the use of a magnetron (Claim 1), Mikalesen et al. teach utilizing a magnetron for sputtering.  (Column 4 lines 8-15)
	Regarding the use of a DC power source (Claim 1), Luthier et al. teach utilizing a RF power source at 13.56 MHz.  (Column 4 line 3)  Moslehi et al. suggest that either RF or pulsed DC power should be used for targets having resistance.  (Moslehi et al. Column 1 lines 43-45)  Therefore one of ordinary skill in the art would readily replace the RF power of Luthier et al. with pulsed DC power because Moslehi et al. recognize their equivalence.  Furthermore Mikalesen et al. recognize the DC should be utilized for conductive targets.  (Column 4 lines 17-25)
	Regarding utilizing an anode (Claim 1), Mikalesen et al. teach use of an anode in a DC sputtering process.  (Column 4 lines 21-25)
DEPENDENT CLAIM 2:
	Regarding claim 2, Luthier et al. teach wherein the first material has a first volumetric portion and the second material has a second volumetric portion, wherein the first volumetric portion is greater than or equal to 1.5 * the second volumetric portion.  (Column 3 lines 14-15 – 1.5 parts TiN ≥1.5 (1.0 Al2O3))
DEPENDENT CLAIM 3:
	Regarding claim 3, Luthier et al. teach wherein the first material is a first inorganic solid.  (Column 3 lines 12-17 – Al2O3)
DEPENDENT CLAIM 4:
	Regarding claim 4, Luthier et al. teach wherein the first material is selected from the group consisting of one or more of a carbide, an oxide, a nitride, and/or mixtures thereof.  (Column 3 lines 12-17)


DEPENDENT CLAIM 5:
	Regarding claim 5, Luthier et al. teach wherein the first material is a metal oxide.  (Column 3 lines 12-17)
DEPENDENT CLAIM 6:
	Regarding claim 6, Luthier et al. teach wherein the first material is Al2O3 or TiO2.  (Column 2 line 65; Column 3 line 15)
DEPENDENT CLAIM 9:
	Regarding claim 6, Luthier et al. teach wherein the third material is selected from the group consisting of a carbide, cermet, cubic boron nitride and steel.  (Column 4 line 12)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the voltage source is configured to generate a pulsed electrical power that is supplied to the cathode.
	Regarding claim 10, Moslehi et al. teach wherein the voltage source is configured to generate a pulsed electrical power that is supplied to the cathode.  (Moslehi et al. Column 1 lines 43-45 – pulsed DC)
DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the substrate is negatively biased.
	Regarding claim 12, Moslehi et al. teach biasing the substrate to attract ions via DC voltage for collimating the ions to the substrate.  (Column 9 lines 56-62)
DEPENDENT CLAIM 15:
	Regarding claim 15, Luthier et al. teach a sputtering method comprising providing a substrate; providing a sintered or hot-pressed target which forms a cathode and comprises an electrically conductive mixture for coating the substrate, wherein the mixture comprises a first and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3C2, a nitride, and/or mixture thereof, arranging the target and the substrate in a reaction chamber, wherein the target is arranged spaced apart from the substrate, wherein the substrate comprises a third material, wherein the third material  is an electrically conductive solid; introducing a process gas into the reaction chamber; and generating an electric field for sputtering. (Column 3 lines 56-68; Column 4 lines 1-19 – target is AlN and TiO2 sintered together or TiN and Al2O3 sintered together.)
The difference between Luthier et al. and the present claims is that the use of a magnetron is not discussed (Claim 15), utilizing DC power is not discussed (Claim 15) and utilizing an anode is not discussed (Claim 15).
Regarding the use of a magnetron (Claim 15), Mikalesen et al. teach utilizing a magnetron for sputtering.  (Column 4 lines 8-15)
	Regarding the use of a DC power source (Claim 15), Luthier et al. teach utilizing a RF power source at 13.56 MHz.  (Column 4 line 3)  Moslehi et al. suggest that either RF or pulsed DC power should be used for targets having resistance.  (Moslehi et al. Column 1 lines 43-45)  Therefore one of ordinary skill in the art would readily replace the RF power of Luthier et al. with pulsed DC power because Moslehi et al. recognize their equivalence.  Furthermore Mikalesen et al. recognize the DC should be utilized for conductive targets.  (Column 4 lines 17-25)
	Regarding utilizing an anode (Claim 15), Mikalesen et al. teach use of an anode in a DC sputtering process.  (Column 4 lines 21-25)

DEPENDENT CLAIM 16:
	Regarding claim 16, Luthier et al. teach wherein the first material has a first volumetric portion and the second material has a second volumetric portion, wherein the first volumetric portion is greater than or equal to 1.5 * the second volumetric portion.  (Column 3 lines 14-15 – 1.5 parts TiN ≥1.5 (1.0 Al2O3))
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the substrate is negatively biased.
	Regarding claim 19, Moslehi et al. teach biasing the substrate to attract ions via DC voltage for collimating the ions to the substrate.  (Column 9 lines 56-62)
DEPENDENT CLAIM 20:
	Regarding claim 20, Luthier et al. teach wherein only a process gas but no reactive gas is introduced into the reaction chamber.  (Column 3 lines 67-68)
	The motivation for utilizing the features of Mikalesen et al. is that it allows for improving deposition rates.  (Column 3 lines 53)
	The motivation for utilizing the features of Moslehi et al. is that it allows for sputtering and collimating ions.  (Column 9 lines 56-62)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Luthier et al. by utilizing the features of Moslehi et al. and Mikalesen et al. because it allows for improving deposition rates and for sputtering and collimating ions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luthier et al. in view of Moslehi et al. and Mikalesen et al. as applied to claims 1-6, 9, 10, 12, 15, 16, 19 and 20 above, and further in view of Kouznetsov (U.S. Pat. 6,296,742).
The difference not yet discussed is wherein the voltage source is configured to generate energy pulses with a power larger than 0.1 MW.
Regarding claim 11, Kouznetsov teaches utilizing a pulsed voltage source configured to generate pulses with a power larger than 0.1 MW. (See Abstract)
The motivation for utilizing the features of Kouznetsov is that it allows for high rate utilization of the target. (Column 3 lines 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kouznetsov because it allows for high rate utilization of the target.
Claims 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luthier et al. in view of Moslehi et al. and Mikalesen et al. as applied to claims 1-6, 9, 10, 12, 15, 16, 19 and 20 above, and further in view of Gruen (U.S. Pat. 5,015,493).
DEPENDENT CLAIM 13:
The different not yet discussed is where the substrate is an anode.
Regarding claim 13, Gruen teaches wherein the substrate is an anode. (Column 3 lines 15-40)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the reaction chamber comprises a housing which surrounds at least a part of the target and is not in contact with the target, wherein the substrate, the reaction chamber and/or the housing form the anode.
Regarding claim 14, Gruen teaches wherein the reaction chamber comprises a housing which surrounds at least a part of the target and is not in contact with the target, wherein the substrate, the reaction chamber and/or the housing form the anode. (Column 3 lines 15-40)
DEPENDENT CLAIM 17:
The difference not yet discussed is further comprising: causing an impact ionization of atoms of the process gas by the DC electric field that is generated by the voltage source, wherein the impact ionization divides the atoms of the process gas into negatively charged electrons and positively charged process gas ions, accelerating the positively charged process gas ions towards the target by the applied DC electric field, releasing atoms from the mixture by a pulse transmission upon impact of the process gas ions on the target, moving the released atoms from the target towards the substrate, and coating a surface of the substrate with the released atoms.
Regarding claim 17, Gruen teaches further comprising: causing an impact ionization of atoms of the process gas by the DC electric field that is generated by the voltage source, wherein the impact ionization divides the atoms of the process gas into negatively charged electrons and positively charged process gas ions, accelerating the positively charged process gas ions towards
the target by the applied DC electric field, releasing atoms from the mixture by a pulse transmission upon impact of the process gas ions on the target, moving the released atoms from the target towards the substrate, and coating a surface of the substrate with the released atoms. (Column 3 lines 15-40)
DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the released atoms include atoms of the first material and atoms of the second material, wherein the coating of the surface is performed such that the atoms of the first material are arranged with respect to the atoms of the second material in such a way that the coated surface of the substrate is electrically conductive.
Regarding claim 18, as the process and same materials are being utilizing this limitation is realized by the combination of references.
	The motivation for utilizing the features of Gruen is that it allows for reducing stress on
parts and producing a smooth coating. (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gruen because it allows for reducing stress on parts and producing a smooth coating.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered.
In response to the argument that the prior art does not teach the target material as claimed, it is argued that the newly cited reference to Luthier et al. teach a sputtering target made of AlN and TiO2 sintered together or TiN and Al2O3 sintered together.  The second material would be the AlN or TiN.  The first material would be the TiO2 or Al2O3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 4, 2022